MEMORANDUM *
Subsequent to the date of argument and submission, on January 22, 2009, petitioner submitted a motion to reopen to the Board of Immigration Appeals (“BIA”). The BIA’s grant of this motion, prior to the issuance of our decision, rendered non-final the order of removal from which petitioner appealed. Accordingly, we lack jurisdiction under 8 U.S.C. § 1252 to entertain the petitions for review.
PETITIONS DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.